Citation Nr: 1101205	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left eye disability, 
to include blindness, left central retinal vein occlusion, 
uveitis, and endophthalmitis, and subsequent removal of the left 
eye, to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert J. Kelley, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 Regional Office (RO) in Boston, 
Massachusetts rating decision, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in November 2010.  A transcript of the proceeding has been 
associated with the claims file.

The issues of entitlement to service connection for a left eye 
disability and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran has a current diagnosis of PTSD and major 
depressive disorder by a VA psychologist.

3.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a current 
diagnosis of PTSD and major depressive disorder, as a result of 
his military service.


CONCLUSIONS OF LAW

Resolving doubt in favor of the Veteran, his PTSD and major 
depressive disorder were incurred during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the Department of Veterans Affairs (VA) duties 
to notify and assist veterans in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  In light of the favorable decision herein as to 
the issue of entitlement to service connection for PTSD and major 
depressive disorder, the Board finds that any deficiencies in 
notice with respect to this issue were not prejudicial to the 
Veteran.  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  However, PTSD and major depression are not classified as 
a psychosis and, as such, service connection may not be granted 
on a presumptive basis.  

In the absence of presumption, to establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 
15, 2010).

Otherwise, the law requires verification of a claimed stressor.  
Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his active 
duty service.  Specifically, the Veteran reports that during 
service in Vietnam he experienced regular mortar and small arms 
fire from the enemy.  In addition, the Veteran claimed to have 
seen multiple injured and dead service members.  The Veteran 
contends these experiences caused or contributed to his PTSD, 
which symptoms the Veteran reports include nightmares and 
flashbacks.   

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD.  This diagnosis has been attributed, at least 
to some extent, to the Veteran's account of his military service.  
His current VA outpatient treatment records show a diagnosis of 
PTSD from at least October 2006.  The VA records show complaints 
of nightmares and flashbacks due to experiences in the military.  
Therefore, the Board will assume for the purposes of this 
decision that the Veteran has received a diagnosis of PTSD.

As noted above, according to the new regulations on PTSD, 
effective July 13, 2010, (75 Fed. Reg. 39843) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychologist or 
psychiatrist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  During his service in Vietnam, from March 1968 to 
March 1969, the Veteran worked as a heavy vehicle driver in the 
446th Transportation Company.  As discussed, the Veteran reports 
that he was subjected to multiple instances of mortar fire on an 
ammunition dump where he was stationed.  The Board concludes that 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.

The Veteran underwent a psychiatric evaluation in March 2007 by a 
clinical psychologist.  During that evaluation, the Veteran again 
stated that he was stationed near an ammunition dump that was 
mortared many times per day.  During one of these instances, in 
particular, the Veteran reported feeling terrified and helpless.  
Following a clinical interview, psychometric testing, and a 
mental status examination the examining psychologist concluded 
that the Veteran met the requirements of the DSM-IV for a 
diagnosis of PTSD and major depressive disorder.

Thus, the Veteran has a diagnosis of PTSD by a VA psychologist 
based on his reports of fear of hostile military activity.  In 
addition, the examiner found that the Veteran had a major 
depressive disorder based on his reported symptoms and 
psychometric testing.  While it is not entirely clear as to the 
basis of this diagnosis, the diagnosis appears to have been 
attributed to some extent to the Veteran's service in Vietnam.

Accordingly, and giving the Veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, service connection for PTSD and major 
depressive disorder is warranted. 
 

ORDER

Entitlement to service connection for PTSD and major depressive 
disorder is granted.


REMAND

The Veteran alleges entitlement to service connection for a left 
eye disability and entitlement to TDIU.  With respect to the left 
eye, the Veteran contends that his disability was the result of a 
stroke that was the result of high blood pressure that in turn 
was the result of the Veteran's PTSD.  As to the claim for 
entitlement to TDIU, the Veteran essentially contends that the 
impairment caused by his service-connected disability renders him 
unable to secure or maintain substantially gainful employment.  
Having reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of these 
claims.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

In March 2007, the Veteran submitted a claim of direct service 
connection for, among others, a left eye disability.  
Accordingly, the RO sent the Veteran in April 2007 a notice 
letter detailing the requirements for establishing service 
connection for a left eye disability on a direct basis.  This 
letter did not provide the Veteran with proper notice of the 
requirements for establishing service connection on a secondary 
basis, as the Veteran did not make that assertion in his claim.  
In November 2010, however, during the Veteran's Board hearing he 
and his representative noted that they desired to change the 
claim to include as secondary to the Veteran's PTSD, as well as 
for service connection on a direct basis.  As discussed above, 
service connection for PTSD is granted.  The basis for this 
additional theory of entitlement was a belief that the Veteran's 
initial left eye disability was caused by a stroke that was 
caused by high blood pressure that was caused by his PTSD.      

As the possibility of service connection on a secondary basis was 
raised, the Veteran must be provided an opportunity to provide 
all relevant evidence to substantiate the claim.  The April 2007 
notice letter and subsequent notice letters, therefore, are 
inadequate, as they failed to inform the Veteran of the 
requirements for establishing service connection on a secondary 
basis prior to the final adjudication of the Veteran's claim.  
Thus, upon remand, the Veteran should be given appropriate VCAA 
notice, according to the aforementioned requirements, and notice 
of the requirements for establishing secondary service 
connection, according to 38 C.F.R. § 3.310.

In addition, where there is actual notice to VA that the Veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documentation relied upon.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010); Murincsac v. Derwinski, 2 Vet. App. 
363 (1992).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other Federal government agencies.  See 38 
U.S.C.A. § 5103A(b)(3), (c)(3); 38 C.F.R. § 3.159(c) (2010).  If 
no records are available, a negative reply to that effect is 
required.  

A September 2007 search by the RO revealed that the Veteran was 
in receipt of Supplemental Security Income (SSI) benefits from 
the Social Security Administration (SSA).  The Veteran stated 
during the November 2010 Board hearing that receipt of these 
benefits was due to his left eye disability.  

In February 2009, the Veteran was afforded a VA examination in 
which the examiner noted that the Veteran "has applied for 
social security disability benefits."  In that regard, the Board 
notes that in a December 2006 application for vocational training 
the Veteran also noted that since last working he had applied for 
social security disability benefits.  In addition, the subsequent 
vocational assessment report noted that the Veteran had been 
denied social security disability benefits two weeks previously.  
At that time the Veteran denied that his service-connected PTSD 
had an impairment on his employability and stated that he had 
lost his previous job due to a failed drug test.  There is no 
indication in the claims file that the records in the possession 
of the Social Security Administration (SSA) have been requested 
or obtained. 
 
Where there is actual notice to VA that the Veteran is receiving 
disability benefits from the SSA, VA has the duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon where the identified 
records have a reasonable possibility of assisting in 
substantiation of the Veteran's claim.  Golz v. Shinseki, 590 
F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the 
Veteran's statement during his February 2009 VA examination is 
unclear as to whether he was referring to his pre-December 2006 
claim for social security disability benefits or to some 
subsequent pending claim for benefits.  As such, a remand is 
required to afford the RO the opportunity to seek these records.

Finally, with respect to the Veteran's claim for entitlement to 
TDIU, the law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a) (2010).  Prior to this 
decision, the Veteran had no service-connected disabilities.   
 
However, as discussed above, the Board is granting service 
connection for PTSD.  In implementing this grant, the RO will 
assign a disability rating and effective date for the disability.  
Under such circumstances, the Veteran's claim for TDIU is 
impacted by the outcome of this rating and is therefore 
inextricably intertwined with the implementation of the grant of 
service connection for PTSD.  As such, the TDIU claim must be 
remanded to the agency of original jurisdiction (AOJ) for 
reconsideration after the Veteran has been assigned a disability 
rating and effective date for his PTSD.

Moreover, in reviewing the evidence of record, the Board observes 
that at no time during this appeal has the Veteran been provided 
a VA examination that adequately discusses the cumulative effect 
of his service-connected disabilities on his ability to perform 
various types of labor, including sedentary, light-duty, and 
labor-intensive employment.  As noted, prior to this decision the 
Veteran had no service-connected disabilities.  However, the 
Board notes that a February 2007 letter from a clinical 
psychologist stated that the Veteran's mental and physical 
problems would not allow him to perform in a work environment.  
As such, there is some question as to whether the Veteran's 
service-connected PTSD renders him unable to obtain or retain 
gainful employment.  In light of the foregoing, a VA examination 
is necessary to determine whether entitlement to TDIU is 
warranted.

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
all appropriate VA medical facilities for 
treatment received from June 2007 to the 
present.

2.  Send the Veteran notice of the 
information and evidence necessary to 
substantiate a secondary service-connection 
claim under 38 C.F.R. § 3.310 (2010) with 
respect to his claim for service connection 
for a left eye disability, to include notice 
that the evidence should show that the 
Veteran's left eye disability was caused by 
his PTSD or aggravated beyond its normal 
progression as a result of his service-
connected PTSD, in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with any filed 
claim by the Veteran for SSA disability 
benefits.  If no such records can be found, 
or if they have been destroyed, specific 
confirmation of that fact must be received.  
Notify the Veteran as required.

4.  Schedule the Veteran for a TDIU 
examination.  The examiner must be provided 
with the entire claims file, including a copy 
of this remand and a list of the Veteran's 
service-connected disabilities.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should evaluate all of the Veteran's 
service-connected disabilities, obtaining any 
specialty examinations if necessary.  After 
completing an examination of the Veteran, 
reviewing the record, and reviewing any 
specialty examinations obtained, the VA 
examiner should discuss what functional 
limitations the Veteran experiences as a 
result of the cumulative effect of his 
service-connected disabilities and what 
impact, if any, these have on his 
occupational functioning.  The examiner 
should describe if and how the Veteran's 
service-connected disabilities might impact 
his ability to perform sedentary, light-duty, 
and labor-intensive employment.  
Consideration should not be given to the 
Veteran's age, and any discussion and/or 
opinion(s) should be limited to the impact of 
his Veteran's service-connected disabilities 
on the ability to obtain or maintain 
employment.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any discussion(s)/opinion(s) 
provided in the report.

5.  After the above is complete and following 
the assignment of a disability rating and 
effective date for the Veteran's PTSD, 
readjudicate the Veteran's claims for TDIU 
and service connection for a left eye 
disability.  If one or both of the claims 
remain denied, issue a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


